t c memo united_states tax_court michael b and diana c wheeler petitioners v commissioner of internal revenue respondent docket no filed date diana c wheeler pro_se james kutten for respondent memorandum opinion wolfe special_trial_judge this case is before us on respondent's motion to dismiss for lack of jurisdiction with respect to petitioner diana c wheeler mrs wheeler to change the caption and to strike as to mrs wheeler unless otherwise indicated all section references are to the internal revenue - - code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent contends that this case should be dismissed for lack of jurisdiction as it relates to mrs wheeler because a notice_of_deficiency was not issued to her for the same reason respondent urges that the caption of this case be changed by deleting mrs wheeler's name and that the reference to mrs wheeler in paragraph of the amended petition and the entire second page of the amended petition on which is set forth petitioners’ arguments in favor of retaining mrs wheeler as a petitioner be stricken petitioners resided in cedar hill missouri when they filed their petition respondent asserts that petitioner michael b wheeler mr wheeler failed to file federal_income_tax returns for the years through respondent further asserts that during the audit of mr wheeler's through years respondent dealt with mrs wheeler since she held a power_of_attorney from her husband on date respondent issued to mr wheeler by certified mail a notice_of_deficiency for the years through the notice was sent to mr wheeler at p o box cedar hill mo on the same day respondent issued to mr wheeler by certified mail a duplicate notice_of_deficiency the duplicate notice was sent to mr wheeler pincite el jer dr - - cedar hill mo el jer address respondent contends that neither duplicate of the notice was issued to mrs wheeler respondent asserts that copies of the statutory notice issued to mr wheeler were sent to mrs wheeler only pursuant to her power_of_attorney from her husband petitioners claim that the notice that was sent to the el jer address was issued to both mr and mrs wheeler in general the jurisdiction of this court is limited by sec_6213 to proceedings commenced by taxpayers who timely file a petition in response to a notice_of_deficiency issued to them under the authority of sec_6212 see 93_tc_22 91_tc_1019 67_tc_329 see also rule accordingly when a notice_of_deficiency is issued to only one spouse this court lacks jurisdiction over the spouse not named in the notice see eg 814_f2d_1356 9th cir cited with approval in holgate v commissioner aftr2d ustc par big_number 9th cir per curiam coe v commissioner a memorandum opinion of this court dated date both parties introduced into evidence copies of the notice that was sent to the el jer address the copy of the notice introduced by petitioners lists both mr and mrs wheeler's - names the copy of the notice placed in evidence by respondent only lists mr wheeler's name respondent asserts that mrs wheeler's name was not listed on the notice mailed to the el jer address and that her name was added sometime after the notice was mailed mrs wheeler's name as it appears on the copy of the notice presented by petitioners does appear to have been added after the initial text was drafted mrs wheeler's name on petitioners' copy is typed in a different font from the rest of the text petitioners do not contest respondent's assertion that mrs wheeler's name apparently was added after the notice_of_deficiency had been prepared instead petitioners claim that mrs wheeler's name was added by respondent before the notice was mailed based upon this record we find that the notice was not issued to mrs wheeler michael meyering mr meyering an agent in respondent's examination_review staff was assigned to work on a case regarding mr wheeler for the years through mr meyering was not assigned to work on a case regarding mrs wheeler upon completion of the audit mr meyering prepared duplicate statutory notices of deficiency in the name of mr wheeler mr meyering did not prepare a joint notice for mr and mrs wheeler a certified mailing list introduced by respondent verifies that duplicate originals of the notice were issued to mr wheeler the certified mailing list does not - - indicate that a notice was issued to mrs wheeler mr meyering further testified that according to respondent's procedures he rather than another agent would have been required to make any changes to the notice mr meyering also testified that a joint notice in this case was inappropriate because joint notices are only issued when taxpayers make an election to file jointly in this case respondent determined that mr wheeler had failed to file federal_income_tax returns for the years through and that an election to file jointly was not made moreover petitioners ina letter attached to their tax_court petition state diana's name was somehow inadvertently omitted for the foregoing reasons we find that the statutory_notice_of_deficiency in this case was issued solely to mr wheeler and was not issued to mrs wheeler accordingly we hold that we do not have jurisdiction over mrs wheeler respondent's motion to dismiss for lack of jurisdiction with respect to mrs wheeler to change caption and to strike is granted an appropriate order will be issued
